UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-4413


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JEREMY LYNN SAUNDERS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:15-cr-00002-RAJ-DEM-2)


Submitted:   December 22, 2015            Decided:   January 6, 2016


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James R. Theuer, JAMES R. THEUER, PLLC, Norfolk, Virginia, for
Appellant.     Andrew Curtis Bosse, Assistant United States
Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jeremy    Lynn     Saunders          pled     guilty    to        conspiracy       to

distribute      narcotics,       in    violation          of   21    U.S.C.       §§ 846,

841(a)(1),      (b)(1)(A)    (2012),        and     possession      of    a    firearm    in

furtherance     of   a   drug    trafficking         crime,    in   violation       of   18

U.S.C. § 924(c) (2012).            The district court sentenced him to a

term of 300 months in prison.                      In accordance with Anders v.

California, 386 U.S. 738 (1967), Saunders’ attorney has filed a

brief    certifying      that    there      are     no   meritorious          grounds    for

appeal    but   questioning       whether         the    district    court       erred    in

denying Saunders’ motion to withdraw his guilty plea.                            Saunders

filed a pro se supplemental brief, asserting that his guilty

plea    was   neither    knowing      nor    voluntary.        The       Government      has

filed a motion to dismiss the appeal based on Saunders’ waiver

of appellate rights.        We deny the motion and affirm.

       We review de novo a defendant’s waiver of appellate rights.

United States v. Copeland, 707 F.3d 522, 528 (4th Cir. 2013).                             A

defendant may waive his right to appeal as part of a valid plea

agreement.       United States v. Manigan, 592 F.3d 621, 627 (4th

Cir. 2010).       In assessing whether an appellate waiver bars a

defendant’s appeal, we analyze both the validity and the scope

of the waiver.        United States v. Blick, 408 F.3d 162, 168, 171

n.10 (4th Cir. 2010).           “The validity of an appeal waiver depends



                                             2
on whether the defendant knowingly and intelligently agreed to

waive the right to appeal.”       Id. at 169.

      Saunders does not challenge the validity of the waiver.

Moreover, a review of the record indicates that the district

court specifically reviewed the terms of the appellate waiver

with Saunders during the plea colloquy.                Given no indication in

the record to the contrary, we conclude that Saunders’ waiver of

appellate rights is valid and enforceable.

      Saunders’ appellate waiver does not, however, preclude our

review of the voluntariness of the plea or the district court’s

denial of Saunders’ motion to withdraw his guilty plea based on

ineffective    assistance   of    counsel.         See     United   States   v.

Johnson, 410 F.3d 137, 151 (4th Cir. 2005).                Thus, we deny the

Government’s motion to dismiss Saunders’ appeal.                Our review of

the   plea    colloquy   leaves   us       with   no    doubt   that   Saunders

knowingly and voluntarily entered his plea and that the plea was

supported by an independent basis in fact.                With regard to the

denial of Saunders’ motion to withdraw his guilty plea, we have

reviewed the record and, after carefully considering the factors

set forth in United States v. Nicholson, 676 F.3d 376, 384 (4th

Cir. 2012), conclude that the district court did not abuse its

discretion in denying Saunders’ motion, see id. at 383 (stating

standard of review).



                                       3
       In accordance with Anders, we have reviewed the record in

this case, mindful of the scope of the appellate waiver, and

have   found   no      meritorious      grounds    for       appeal.     We   therefore

affirm the district court’s order denying Saunders’ motion to

withdraw   his      guilty      plea.      This   court      requires    that   counsel

inform    Saunders,        in    writing,    of   his     right     to   petition   the

Supreme    Court     of    the    United    States   for      further    review.     If

Saunders requests that a petition be filed, but counsel believes

that such a petition would be frivolous, counsel may move for

leave to withdraw from representation.                       Counsel’s motion must

state that a copy thereof was served on Saunders.

       We dispense with oral argument because the facts and legal

contentions      are      adequately    presented       in    the   materials     before

this court and argument would not aid the decisional process.



                                                                                AFFIRMED




                                            4